95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cheryl Anne BATTLES, Plaintiff--Appellant,andEmily Elizabeth McCann, Plaintiff,v.ANNE ARUNDEL COUNTY BOARD OF EDUCATION;  Anne ArundelCounty, Superintendent;  Anne Arundel CountyDepartment of Social Services,Defendants--Appellees.
No. 96-1070.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 3, 1996.

Cheryl Anne Battles, Appellant Pro Se.  B. Darren Burns, ANNE ARUNDEL COUNTY PUBLIC SCHOOLS, Annapolis, Maryland;  Shelly Eilene Mintz, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her civil rights action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Battles v. Anne Arundel County Board of Education, No. CA-95-508-Y (D.Md. Nov. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.